DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Surinder Sachar on 1/5/2022.
The application has been amended as follows: 
	Claim 1.  (Currently Amended)  A synchronization control circuit that generates phase information in phase with a three-phase AC signal, the synchronization control circuit comprising:
a clock generator that generates a clock signal having a variable frequency;
a phase generator that advances the phase information by a predetermined angle in response to each pulse in the clock signal;
a coordinate transformer that transforms, in response to each pulse in the clock signal, the three-phase AC signal to a vector on rotational coordinates with the phase information being defined as a reference;
a calculator that calculates a first phase difference between the vector and a reference axis of the rotational coordinates;
a phase corrector that corrects the first phase difference to generate a second phase difference,
when magnitude of the first phase difference is larger than a predetermined value, the phase corrector sets the first phase difference as it is as the second phase difference, and
when magnitude of the first phase difference is smaller than the predetermined value, the phase corrector generates the second phase difference in reverse polarity to the first phase difference; and
a controller that controls a frequency of the clock signal so as to eliminate the second phase difference


Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claim 1, the prior art of record, taken alone or in combination, does not teach the limitations “a calculator that calculates a first phase difference between the vector and a reference axis of the rotational coordinates” in combination with “when magnitude of the first phase difference is larger than a predetermined value, the phase corrector sets the first phase difference as it is as the second phase difference, and when magnitude of the first phase difference is smaller than the predetermined value, the phase corrector generates the second phase difference in reverse polarity to the first phase difference.” The aforementioned limitations in combination with the rest of the limitations in claim 1 renders the claim non-obvious over the prior art of record.
Independent claim 8 requires similar limitations as those present in independent claim 1 and is therefore indicated as allowable for similar reasons.
Conclusion

Yamamoto (JP11-89217)- figs.1-9, pars [12, 24, 28, 33, 44, 63]; Yamamoto teaches a synchronization control circuit that includes a clock generator that generates a clock signal, a phase generator that advances a phase information by a prescribed angle, and a coordinate transformer that transforms a three-phase AC signal to a vector on rotational coordinates with the phase information. Yamamoto, however, fails to teach the limitations of “a phase corrector that corrects the phase difference to generate a second phase difference, when magnitude of the first phase difference is larger than a predetermined value, the phase corrector sets the first phase difference as it is as the second phase difference, and when magnitude of the first phase difference is smaller than the predetermined value, the phase corrector generates the second phase difference in reverse polarity to the first phase difference”.
Yamamoto (2003/0052544) - fig.9, par [189]; Yamamoto teaches synchronizing the three phase voltages of the UPS with the output voltages of three phase AC power supply 1. Yamamoto also fails to teach the limitations “a phase corrector that corrects the phase difference to generate a second phase difference, when magnitude of the first phase difference is larger than a predetermined value, the phase corrector sets the first phase difference as it is as the second phase difference, and when magnitude of the first phase difference is smaller than the predetermined value, the phase corrector generates the second phase difference in reverse polarity to the first phase difference”.
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836